19-70067-tmd Doc#515 Filed 11/19/20 Entered 11/19/20 07:29:18 Main Document Pg 1 of
                                         5
19-70067-tmd Doc#515 Filed 11/19/20 Entered 11/19/20 07:29:18 Main Document Pg 2 of
                                         5
19-70067-tmd Doc#515 Filed 11/19/20 Entered 11/19/20 07:29:18 Main Document Pg 3 of
                                         5
19-70067-tmd Doc#515 Filed 11/19/20 Entered 11/19/20 07:29:18 Main Document Pg 4 of
                                         5
19-70067-tmd Doc#515 Filed 11/19/20 Entered 11/19/20 07:29:18 Main Document Pg 5 of
                                         5
